United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1941
                                    ___________

Glenn R. Waite,                          *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
James A. Snowden,                        * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: May 5, 2009
                                  Filed: May 6, 2009
                                  ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, Glenn Waite appeals from the district court’s1
denial of his Fed. R. Civ. P. 60(b) motion, in which he sought relief from the June
1995 judgment in this case. We hold that the district court did not abuse its discretion
in denying Waite’s Rule 60(b) motion, because his arguments were meritless and
provided no new evidence or exceptional circumstances warranting relief from the
1995 judgment. See Arnold v. Wood, 238 F.3d 992, 998 (8th Cir. 2001) (standard of
review; upholding denial of Rule 60(b) motion where motion largely reasserted

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
contentions made in earlier motions and failed to demonstrate exceptional
circumstances warranting post-judgment relief). We also decline to impose sanctions
against Waite. See Alternative Sys. Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 37
(1st Cir. 2004) (as matter of discretion, courts may decline to impose sanctions).
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-